     Case 3:20-cr-00057-JRW Document 19 Filed 06/17/20 Page 1 of 5 PageID #: 40

                                                                                  Fl LED
                                                                             VANESSA L. ARMSTRONG, CLERK

                                                                                  JUN 1 7 ZOZU
                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY                     U.S. DISTRICT COURT
                                    AT LOUISVILLE                           WEST'N. DIST. KENTUCKY

UNITED STATES OF AMERICA
                                                                    INDICTMENT
V.
                                                              NO.   ,')'.9,Q~ {(·j7~JPJJJ
                                                                    18 U.S.C. § 2118(b)
JEAN-PIERRE CROWDUS                                                 18 U.S.C. § 2118(d)
FREDERICK D. EAVES IV                                               18 U.S.C. § 922(g)(l)
CHANNEL LEWIS                                                       18 U.S.C. § 924(a)(2)

The Grand Jury charges:

                                        COUNTl
               (Conspiracy to Commit Burglary Involving Controlled Substances)

         On or about June 4, 2020, in the Western District of Kentucky, Jefferson County,

Kentucky, JEAN-PIERRE CROWDUS, FREDERICK D. EAVES IV, and CHANNEL

LEWIS, defendants herein, knowingly conspired with each other and other persons, known and

unknown to the Grand Jury, to enter, attempt to enter, and remain in the business premises and

property of a person registered with the Drug Enforcement Administration under section 302 of

the Controlled Substance Act (Title 21 U.S.C. § 822), namely, CVS, located at 3130 Portland

Avenue, with the intent to steal any material and compound containing any quantity of a controlled

substance.

        In violation of Title 18, United States Code, Sections 2118(b) and (d).



The Grand Jury further charges:

                                           COUNT2
                       (Possession of a Firearm by a Prohibited Person)
         On or about June 4, 2020, in the Western District of Kentucky, Jefferson County,

Kentucky, FREDERICK D. EAVES IV, a defendant herein, did knowingly possess, in and
  Case 3:20-cr-00057-JRW Document 19 Filed 06/17/20 Page 2 of 5 PageID #: 41




affecting interstate or foreign commerce, a firearm, that is, a Smith & Wesson, model M&P 40,

bearing serial number NBA4592 and ammunition, with knowledge that he had previously been

convicted in a court of a crime punishable by imprisonment for a term exceeding one year, that is:

       On or about July 26, 2017, FREDERICK D. EAVES IV, was convicted in
       Jefferson Circuit Court, Jefferson County, Kentucky, in Case Number 17-CR-1953,
       of enhanced possession of marijuana (firearm), a felony .

       In violation of Title 18, United States Code, Sections 922(g)(l) and 924(a)(2).


                                   NOTICE OF FORFEITURE

       As a result of committing offenses in violation of Title 18, United States Code, Sections

922(g)(l) and 924(c)(l)(A), as alleged in Count 2 ofthis Indictment, a felony punishable for more

than one year, FREDERICK D. EAVES IV, a defendant herein, shall forfeit to the United States,

pursuant to Title 18, United States Code, Section 924(d), and Title 28, United States Code, Section

2461 , all firearms and ammunition involved in the commission of the offense, that is, a Smith &

Wesson, model M&P 40, bearing serial number NBA4592 and ammunition.

                                             A TRUE BILL.




                                             FOREPERSON



                                  ,..
RUSSELL M. COLEMAN
UNITED STATES ATTORNEY

RMC:fed06172020
   Case 3:20-cr-00057-JRW Document 19 Filed 06/17/20 Page 3 of 5 PageID #: 42




UN1TED ST ATES OF AMERICA v. JEA -PIERRE CROWD US, FREDERICK D. EA YES IV, and CHANNEL LEWIS

                                                           PENALTIES


Counts I and 2: NM 10 yrs./$250,000/both/NM 3 yrs. Supervised Release (Each Count)
Forfeiture


                                                                 OT ICE

A Y PERSON CONVICTED OF A OFFENSE AGAINST THE UNITED STATES SHALL BE SUBJECT TO SPECIAL
ASSESSMENTS, FINES, RESTITUTIO & COSTS.


SPECIAL ASSESSMENTS

18 U.S.C. § 30 13 requires that a special assessment shall be imposed for each count of a conviction of offenses committed after
November 11 , 1984, as follows:

          Misdemeanor:            $ 25 per count/individual               Felony:         $100 per count/individual
                                  $125 per count/other                                    $400 per count/other



In addition to any of the above assessments you may also be sentenced to pay a fme. Such fine is due immediately unless the court
issues an order requiring payment by a date certain or sets out an installment schedule. You shall provide the United States Attorney's
Office with a current mailing address for the entire period that any part of the fine remains unpaid, or you may be held in contempt of
court. 18 U.S.C. § 357 1 3572, 3611 , 36 12

Fa ilure to pay fine as ordered may sub ject vou to the following:

          l.   INTEREST and PENAL TIES as applicable by law according to last date of offense.

                     For offenses occurring after December 12, 1987:

                     No INTEREST will accrue on fines under $2,500.00.

                     I TEREST will accrue according to the Federal Civil Post-Judgment Interest Rate in effect at
                     the time of sentencing. This rate changes monthly. Interest accrues from the first business day
                     fo llowing the two week period after the date a fine is imposed.

                     PE ALTIES of:

                     I 0% of fine balance if payment more than 30 days late.

                     15% of fine balance if payment more than 90 days late.

          2.         Recordation of a LIEN shall have the same force and effect as a tax lien.

          3.         Continuous ~ARNI~HME 'T may apply until your fine is paid.

          18 U.S.C. §§ 3612, 36 13

                     lfyou WILLFULLY refuse to pay your fine, you shall be subj ect to an ADDITIONAL FINE
                     of not more than the greater of$ I 0,000 or twice the unpaid balance of the fine; or
                     IMPRISONMENT for not more than I year or both. 18 U.S.C. § 3615
   Case 3:20-cr-00057-JRW Document 19 Filed 06/17/20 Page 4 of 5 PageID #: 43




RESTITUTION

If you are convicted of an offense under Title 18, U.S.C., or under certain air piracy offenses, you may also be ordered to make
restitution to any victim of the offense, in addition to, or in lieu of any other penalty authorized by law. 18 U.S.C. § 3663

APPEAL

If you appeal your conviction and the sentence to pay your fine is stayed pending appeal, the court shall requi re:

           I.        That you deposit the entire fine amount (or the amount due under an installment schedule
                     during the time of your appeal) in an escrow account with the U.S. District Court Clerk, or

          2.         Give bond for payment thereof.

           18 u.s.c. § 3572(g)

PAYMENTS

If you are ordered to make payments to the U.S. District Court Clerk's Office, certified checks or money orders shou ld be made payable
to the Clerk, U.S. District Court and del ivered to the appropriate division office listed below:

                     LOUTSVTLLE:                      Clerk, U.S. District Court
                                                      106 Gene Snyder U.S. Courthouse
                                                      60 I West Broadway
                                                      Louisville, KY 40202
                                                      502/625-3500

                     BOWLING GREE                     Clerk, U.S . District Court
                                                      120 Federal Building
                                                      241 East Main Street
                                                      Bowling Green, KY 42101
                                                      270/393-2500

                     OWENSBORO:                       Clerk, U.S. District Court
                                                      126 Federal Building
                                                      423 Frederica
                                                      Owensboro, KY 42301
                                                      270/689-4400

                     PADUCAH:                         Clerk, U.S. District Court
                                                      127 Federal Building
                                                      501 Broadway
                                                      Paducah, KY 4200 l
                                                      270/4 15-6400

If the court finds th at you have the present abi lity to pay, an order may direct imprisonment until payment is made.
Case 3:20-cr-00057-JRW Document 19 Filed 06/17/20 Page 5 of 5 PageID #: 44
            FORM DBD-34
            JUN.85


             No.



            UNITED STATES DISTRICT COURT
                               Western District of Kentucky
                                      At Louisville



                      THE UNITED STATES OF AMERICA
                                            vs.



                            JEAN-PIERRE CROWDUS
                            FREDERICK D. EAVES IV
                               CHANNEL LEWIS



                                     INDICTMENT

                                    COUNT 1
                Conspiracy to Commit Burglary Involving Controlled
                                   Substances
                            18 U.S.C. §2118(b) and (d)

                                         COUNT2
                      Possession of a Firearm by a Prohibited Person
                            18 U.S.C. §922(g)(l) and 924(a)(2)

                                     FORFEITURE


            A true bill.




                            FI

                       U.S. DISTRIC T COURT
                      WEST'N DISI KENTUCKY
                                                          Clerk


            Bail, $
